Judgment unanimously affirmed. Memo*615randum: Petitioner was sentenced on March 19, 1975 to a term of three to six years upon his plea of guilty of robbery, second degree. He previously had been convicted of multiple felonies, including manslaughter, first degree, on which he was paroled in 1970. He contends that the reasons given by the Board of Parole on October 17, 1975 in denying him parole are insufficient to comply with the requirements of subdivision 6 of section 214 of the Correction Law and fail to satisfy constitutional due process guarantees. Petitioner was informed in writing that the reasons for the denial of parole were: "In your case, the seriousness of your present offense, which resulted in your violating a previous parole release, along with all the other information in your case history, influenced the reviewing Commissioners to hold you for two years for the June, 1977 Parole Board.” Under the circumstances these are meaningful reasons and are sufficient to meet the standard set forth in Matter of Watkins v Caldwell (54 AD2d 42 [Sept. 24, 1976]). (Appeal from judgment of Cayuga Supreme Court—article 78.) Present—Cardamone, J. P., Simons, Mahoney, Dillon and Goldman, JJ.